Exhibit 10.1

AMENDMENT NO. 2 TO MEMBERSHIP INTEREST PURCHASE AND CONTRIBUTION AGREEMENT

AMENDMENT No. 2 (this “Amendment”), dated as of May 9, 2006, to the Membership
Interest Purchase and Contribution Agreement (the “Agreement”), dated as of
March 7, 2006, as amended, by and among Mr. Stanley C. Gale (“SG”), SCG Holding
Corp., a Delaware corporation (“SCG” and together with SG, the “Sellers”),
Mack-Cali Realty Acquisition Corp., a Delaware corporation, or its designee (the
“Purchaser”), and Mack-Cali Realty, L.P., a Delaware limited partnership
(“MCRLP”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Agreement.

RECITALS:

WHEREAS, the Purchaser, MCRLP and the Sellers have entered into the Agreement;

WHEREAS, pursuant to and in accordance with Section 10.7 of the Agreement, the
parties wish to amend the Agreement as set forth in this Amendment;

NOW, THEREFORE, in consideration of the rights and obligations contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:

Section 1.               Amendment to the Agreement.

(a)           Section 1.02 of the Agreement is hereby amended by adding the
following defined terms to the list of defined terms in alphabetical order:

“PFV”

Exhibit I

“PFV Cash Consideration”

Exhibit I

 

(b)           Section 2.04(c) of the Agreement is hereby amended by adding the
following at the end thereof: “and for the PFV Cash Consideration”.

(c)           Section 2.05(b) is hereby amended by adding the phrase “and the
PFV Cash Consideration” immediately after the word “Payment” in such Section.

(d)           Clause (f) of Section 8.02 is hereby amended by adding the
following at the end thereof:  “, other than PFV”.

(e)           Paragraph (b) of Section 5.05 of the Agreement is hereby amended
by adding the following additional proviso at the end of the first sentence of
such paragraph (b):

“; provided, further, that the provisions of this Section 5.05(b) shall not
apply to the ownership by the Sellers or any of their Affiliates of any direct
or indirect, beneficial or record, interest in (i) each Non-Portfolio Interest
until such time it is acquired by the


--------------------------------------------------------------------------------




Purchaser as contemplated by Section 5.22, (ii) any of Rock-GW LLC or
MSG-Workstage LLC, (iii) any Person in which any of such entities holds a direct
or indirect, beneficial or record, interest or (iv) any real property or
development rights held or leased  as of the date hereof by any of the Persons
specified in clauses (i), (ii) and (iii) of this proviso (or any rights to
acquire the same which may be held as of the date hereof by any of such Persons
).”

(f)            Section 5.14 of the Agreement is hereby amended by adding the
following at the end thereof:

“In addition, the parties acknowledge that the Purchaser may wish to restructure
the Companies and the Subsidiaries, including by whom the ownership interests of
each of the entities are held. The Sellers shall use all reasonable efforts to
assist the Purchaser in effecting such restructuring.”

(g)           Article V of the Agreement is hereby amended by adding the
following new Section 5.25:

“Section 5.25.  Maintenance of Certain Insurance Policies. Each of the Sellers
hereby agrees that in connection with, and in consideration for, the Purchaser
and MCRLP consummating the transactions contemplated by this Agreement, the
Sellers shall purchase extended reporting periods under the following insurance
policies upon the current expiration of the policies or, if proposed by the
Sellers and agreed to by the Purchaser and MCRLP, the earlier cancellation of
such policies. Such extended reporting periods shall be for the number of years
noted below and shall include coverage for all of the entities which are listed
on the current policies held by the Sellers. If the policies do not currently
specifically name all of the entities being acquired by the Purchaser or its
designee as insureds, the Sellers shall use its commercially reasonable efforts,
including payment of any additional premiums in commercially reasonable amounts,
to amend such policies to specifically include all such entities and evidence of
same shall be provided prior to any termination or a cancellation of the
policies being requested by or on behalf of the Sellers:

Insurance Policy

 

Additional Term

Directors and Officers Liability including Employment Practices Liability Policy

 

6 Years

Employed Lawyers Coverage

 

3 Years

Fiduciary Liability Coverage

 

1 Year

Miscellaneous Professional Liability

 

3 Years

Contractors Pollution and Errors and Omissions Coverages

 

3 Years

 

2


--------------------------------------------------------------------------------




(g)           Exhibit I to this Amendment is hereby added as a new Exhibit I to
the Agreement.

(h)           Exhibit J to this Amendment is hereby added as a new Exhibit J to
the Agreement.

(i)          Attached as Exhibit K to this Amendment are additional Disclosure
Schedules which for all purposes of the Agreement shall be incorporated into the
Disclosure Schedule to the Agreement.

Section 2.               Assignment. This Amendment may not be assigned by
operation of Law or otherwise without the prior express written consent of the
Sellers, and the Purchaser or MCRLP which consent may be granted, conditioned,
delayed or withheld in the sole discretion of the Sellers or the Purchaser or
MCRLP, as the case may be. Notwithstanding the foregoing, the Purchaser may
assign any or all of its interests in this transaction to one or more
Affiliates, provided, that any such assignment shall not relieve the Purchaser
from its obligations hereunder.

Section 3.               Entire Agreement. This Amendment constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, between
the Purchaser, MCRLP and the Sellers with respect to the subject matter hereof.
Except as amended by this Amendment, the Agreement shall continue in full force
and effect.

Section 4.               Severability. If any term or other provision of this
Amendment shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Amendment or the validity or enforceability of this Amendment
in any other jurisdiction.

Section 5.               Counterparts. This Amendment shall not be effective or
binding until such time as it has been executed and delivered by all parties
hereto. This Amendment may be executed and delivered (including by facsimile
transmission or portable document format (PDF)) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

Section 6.               Governing Law. This Amendment and all others arising
out of or relating to this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

[SIGNATURE PAGE FOLLOWS]

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Purchaser, MCRLP and the Sellers have executed or caused
this Amendment to be executed by their respective officers thereunto duly
authorized as of the date first written above.

 

MACK-CALI REALTY ACQUISITION CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

 

 

 

MACK-CALI REALTY L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

a Maryland corporation, its general partner

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

 

 

 

SCG HOLDING CORP.

 

 

 

 

By:

/s/ Stanley C. Gale

 

Name: Stanley C. Gale

 

Title: Chief Executive Officer

 

 

 

 

STANLEY C. GALE

 

 

 

 

/s/ Stanley C. Gale

4


--------------------------------------------------------------------------------




EXHIBIT I

PRINCETON FORRESTAL VILLAGE

Section 1.               Acquisition of The Gale PFV Investor Company, L.L.C.

(a)           The parties acknowledge that The Gale PFV Investor Company,
L.L.C., a Delaware limited liability company (“PFV”), has been identified as an
Excluded Asset. The parties agree that, notwithstanding that PFV has been
identified as an Excluded Asset, PFV shall be indirectly acquired by the
Purchaser at the Closing in connection with the transactions contemplated
hereby. In connection with such acquisition, the Purchaser shall pay to the
Sellers an amount equal to One Million Seven Hundred Seventy Four Thousand Five
Hundred Dollars ($1,774,500) by wire transfer in immediately available funds to
the Purchase Price Bank Account at the Closing (the “PFV Cash Consideration”).

(b)           As additional consideration for the acquisition of PFV, each of
the parties agrees that, at the Closing, SG and The Gale Company L.L.C. shall,
and the Purchaser and MCRLP shall cause The Gale Company L.L.C to, enter into an
Amended and Restated Limited Liability Company Operating Agreement of PFV (the
“PFV Operating Agreement”), substantially in the form attached hereto as
Exhibit J.

Section 2.               Additional Representations and Warranties.  Each of the
Sellers, jointly and severally, hereby represents and warrants to the Purchaser
and MCRLP as follows:

(a)           Ownership.

(i)            The Gale Company, L.L.C. has good and marketable title to, and is
the lawful record and beneficial owner of, 100% of the outstanding membership
interests of PFV, free and clear of all Encumbrances other than Permitted
Encumbrances.

(ii)           The Gale PFV Investor Company, L.L.C. has a 50% Percentage
Interest in GMW Village Associates, LLC; GMW Village Associates, LLC has a 20%
interest in distributions, net cash flow and cash proceeds of GE/Gale Funding
LLC; and GE/ Gale Funding LLC is the sole owner of PF Village LLC.

(iii)          To the actual knowledge of the Sellers, PF Village LLC is the
sole ground lessee of the Princeton Forrestal Village property, located at Block
3, Lot 3.10, Village Road  and US Route #1, Princeton, New Jersey (the “PFV
Property”) as well as the improvements thereon.

(b)           The execution, delivery and performance of this Exhibit by the
Sellers does not and will not (a) violate, conflict with or result in the breach
of the certificate of formation or operating agreement (or similar
organizational documents) of any Seller, (b) conflict with or violate, in any
material respect, any Law or Governmental Order applicable to such Sellers or
(c) except as would not adversely affect the ability of any Seller to carry out
its obligations under, and to consummate the transactions contemplated by, this
Agreement and

5


--------------------------------------------------------------------------------




assuming the consents identified in Section 2(d) shall have been obtained,
conflict with, violate or breach any agreement to which such any Seller is a
party.

(c)           Litigation. Other than as set forth on Section 3.09 of the
Disclosure Schedule to the Agreement, to the actual knowledge of SG, there are
no lawsuits or proceedings pending or threatened in writing which would have a
material adverse effect on the PFV Property other than claims fully covered by
insurance.

(d)           Consents. No consent of any third party is required to be obtained
in order for the Sellers to consummate the transactions contemplated by this
Exhibit I, other than the consents of IXIS Real Estate Capital, Tigerbaum
Partners, LLC and E&M at Princeton Forrestal, LLC.

(e)           Entity Status. PFV has at all times been classified and treated as
a partnership or disregarded entity and not as an association taxable as a
corporation for federal income tax purposes in each state and local jurisdiction
in which it files Tax Returns.

(f)            Documents. The Sellers have delivered or made available to the
Purchaser and MCRLP true and complete copies (in either paper or electronic
form) of the organizational documents of PFV (the “Organizational Documents”).
The Organizational Documents are true, complete and correct in all material
respects, and constitute all of the material documents, agreements and
instruments with respect to the formation, governance, management and
organization of PFV.  The Organizational Documents have not been amended,
modified, supplemented, terminated or otherwise changed.

(g)           Leases.True, accurate and complete copies of the leases in place
at the PFV Property (the “Leases”) have been provided or made available to the
Purchaser and MCRLP. Except as disclosed in writing to the Purchaser or MCRLP,
(i) the Sellers have not received any material written notice of default by the
applicable landlord under any Lease which remains uncured and (ii) the Sellers
have not given or received any written notice of default by the applicable
tenant under any Lease which remains uncured. The Leases are valid and bona fide
obligations of the landlord thereunder and are in full force and effect. Except
as expressly set forth in the Leases, no tenant is entitled, now or in the
future, to any concession, rebate, offset, allowance or free rent for any
period, nor has any such claim been asserted in writing by any tenant.

(h)           Capital Contribution. The Purchaser will not have any obligation
to make a capital contribution to PFV attributable to leasing commissions,
tenant improvement costs and any other leasing costs for leases in place at PFV
except that the Purchaser may be required to make such capital contributions to
PFV attributable to leasing commissions, tenant improvement costs and any other
leasing costs arising from any extension or expansion of any premises leased by
PFV.

(i)            Liabilities. There are no Liabilities of any Seller of any nature
which relate to PFV or the PFV Property other than the Liabilities (a) expressly
set forth in the Disclosure Schedule to the Agreement, (b) otherwise permitted
to be incurred under the

6


--------------------------------------------------------------------------------




Agreement, other than such Liabilities which would not have a material adverse
effect on PFV or (c) which are not otherwise covered by the reserves of PFV.

(j)            Compliance. Except as would not adversely affect the ability of
such Seller to carry out its obligations under, and to consummate the
transactions contemplated by, this Exhibit I, each Seller is in compliance, in
all material respects, with all laws, regulations and agreements applicable to
such Seller, including any applicable agreement to which such Seller is a party
or is subject or which is binding upon it or the PFV Property.

(k)           Leasing Commissions; Tenant Improvements.  To the actual knowledge
of SG, there are no obligations for leasing commissions or tenant improvements
affecting the PFV Property which have not been provided to or made available to
the Purchaser and MCRLP.

(l)            Environmental. To the actual knowledge of SG, the Sellers have
not received written notice from a Governmental Authority of a violation of any
Environmental Law with respect to the PFV Property that has not been cured.

(m)          Zoning. To the actual knowledge of SG, none of the Sellers has
received written notice from any Governmental Authority of (i) any pending,
threatened or contemplated annexation or condemnation proceedings, or private
purchase in lieu thereof, materially adversely affecting or which may materially
adversely affect the PFV Property, (ii) any proposed or pending proceeding to
materially adversely change or redefine the zoning classification of all or any
part of the PFV Property, (iii) any proposed or pending special assessments
affecting the PFV Property or any portion thereof, (iv) any penalties or
interest due with respect to real estate taxes assessed against any the PFV
Property, and (v) any proposed change(s) in any road or grades with respect to
the roads providing a means of ingress and egress to the PFV Property.

(n)           Tax Certiorari Proceedings. To the actual knowledge of SG, there
are no pending proceeds for tax certiorari with respect to the PFV Property.

(o)           Private Letter Rulings. To the actual knowledge of SG, none of
the  Sellers are subject to any private letter ruling of the Internal Revenue
Service or comparable rulings of another taxing authority.

(p)           Indebtedness. Except for the IXIS Real Estate Capital Mortgage
Loan, PFV does not have any indebtedness for borrowed money and PFV has not
guaranteed the debt of any other person or entity.

(q)           Surveys. To the actual knowledge of SG, Schedule 2(q) sets forth
all current surveys with respect to the PFV Property that are in the possession
or control of the Sellers. Complete copies of the surveys listed on Schedule
2(q) have been provided or made available to the Purchaser.

(r)            Due Diligence Information. SG has no actual knowledge that any
information made available to the Purchaser and MCRLP by the Sellers in
connection with the transactions contemplated by this Agreement is not the true,
accurate and complete understanding of SG, in all material respects, relating to
PFV.

7


--------------------------------------------------------------------------------




Section 3.      Additional Indemnification.

(a)           Survival of Representations and Warranties. The representations
and warranties contained in this Exhibit I shall survive for a period of nine
(9) months after the Closing; provided, that any claim made with reasonable
specificity by the party seeking to be indemnified within the time periods set
forth in this Section 3 shall survive until such claim is finally and fully
resolved. Notwithstanding the foregoing, (i) the representations and warranties
contained in Section 2(d) shall survive the Closing for a period of three
(3) years after the Closing, and (ii) the representations and warranties
contained in Sections 2(a) and 2(e) of this Exhibit I shall survive the Closing
indefinitely, subject only to any applicable statute of limitations.

(b)           Indemnification by the Sellers. Subject to Section 3(c) hereof,
the Purchaser Indemnified Parties shall be indemnified and held harmless by the
Sellers, jointly and severally, for and against all Losses arising out of or
resulting from the breach of any representation or warranty made by the Sellers
contained in this Exhibit I.

(c)           Limits on Indemnification. Notwithstanding anything to the
contrary contained in this Exhibit I, other than claims arising out of or
resulting from the breaches of representations and warranties set forth in
Sections 2(a) and 2(d) of this Exhibit I:  (i) the Sellers shall not be liable
for any claim for indemnification pursuant to Section 3(b), unless and until the
aggregate amount of indemnifiable Losses which may be recovered from the Sellers
equals or exceeds an amount equal to .05% of the PFV Cash Consideration, after
which the Sellers shall fully indemnify the other party for the total of such
Losses and (ii) the maximum amount of indemnifiable Losses which may be
recovered from the Sellers arising out of or resulting from the causes set forth
in Section 3(b) shall be an amount equal to 10% of the PFV Cash Consideration.
No party hereto shall have any liability under any provision of this Exhibit I
for any punitive damages.

(d)           Other than as expressly set forth in this Section 3, all
provisions of Article VIII of the Agreement shall apply to this Exhibit I with
full force and effect.

8


--------------------------------------------------------------------------------